Citation Nr: 1734672	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for fungus on feet.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for back injury.

3.  Entitlement to service connection for fungus on feet.

4.  Entitlement to service connection for back injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board at a March 2017 hearing; a transcript of the hearing is associated with the record.

The issues of entitlement to service connection for fungus on feet and back injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed October 2007 RO decision, service connection for fungus on feet was denied.

2. New evidence received since the October 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for fungus on feet.

3. In an unappealed January 2004 RO decision, service connection for back injury was denied.

4. New evidence received since the January 2004 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for back injury.


CONCLUSIONS OF LAW

1.  The October 2007 RO decision denying service connection for fungus on feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016). 

2. New and material evidence has been received since the RO's October 2007 decision, and the claim of service connection for fungus on feet is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. The January 2004 RO decision denying service connection for back injury is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103. 

4. New and material evidence has been received since the RO's January 2004 decision, and the claim of service connection for back injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Fungus on feet

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for fungus on feet on the basis that no current disability had been shown. The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the October 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether to reopen a claim, the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the October 2007 rating decision includes VA medical center (VAMC) records and testimony at the March 2017 hearing.  An October 2007 VAMC treatment record noted intertrigo and mycotic lesions on the feet.  At the hearing, the Veteran's representative reported that the Veteran's feet condition has continued from service to the present time.

This evidence is new because the October 2007 decision only considered VAMC records through September 2007 and the March 2017 testimony was not available in October 2007.  It is material because it relates to a previously unestablished element of the Veteran's claim for fungus of the feet: a current condition.  Thus, new and material evidence has been received and the claim for fungus on feet is reopened.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

New and Material Evidence - Back Injury

In a January 2004 rating decision, the RO denied the Veteran's claim for service connection for back injury because there was no evidence of in-service injury or causation linked to service. The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of the February 2004 notification.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the January 2004  rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103. 

The evidence received since the January 2004  rating decision includes testimony at the March 2017 hearing.  At the hearing, the Veteran testified that he slipped and fell onto a pot of potatoes and eggs, injuring his back.  The Veteran testified that "the pain [would] always go and come. It never just, uh, went away."   

This evidence is new because it is testimony not previously before the RO.  It is material because it relates to previously unestablished elements of the Veteran's low-back condition claim - an in-service injury - as the Veteran reported an in-service injury and back pain in service.  Thus, new and material evidence has been received and the claim for January 2004  is reopened.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.
ORDER

A reopening of the claim for entitlement to service connection for fungus on feet is granted.

A reopening of the claim for entitlement to service connection for back injury is granted.


REMAND

Remand is necessary to further develop the record.  At the March 2017 hearing, the Veteran reported that he receives treatment from the Miami VAMC since 2000.  The record contains treatment notes from various periods from 2000 to 2010 but does not contain complete records to present.  These should be obtained on remand.
 
In addition, the record indicates that the Veteran receives Social Security disability compensation for his back condition.  These records are reasonably relevant to the Veteran's claim and should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Finally, the AOJ must obtain VA examinations for the claimed fungus on feet and back injury.  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For both the feet and back claims, there is evidence of a current disability, an indication that the disability may be associated with service (pursuant to the Veteran's testimony), and insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Thus, the AOJ should obtain VA examinations on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Miami VAMC records from 2000 to the present.  

2.  Contact the Social Security Administration and obtain copies of any disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA medical examination for his fungus on the feet.  The entire claims file should be provided to the clinician for review and the clinician should note that it has been reviewed. All necessary tests and studies should be performed, and all findings should be set forth in detail. 

The clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the fungus on the feet is etiologically related to the Veteran's active duty service, to include in-service treatment for athlete's foot.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Schedule the Veteran for an appropriate VA medical examination for back injury claim.  The entire claims file should be provided to the clinician for review and the clinician should note that it has been reviewed. All necessary tests and studies should be performed, and all findings should be set forth in detail. 

The clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back injury is etiologically related to his active duty service, to include slipping and falling onto a pot of potatoes and eggs.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


